Citation Nr: 1809507	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for a disability manifesting in pain in the bilateral wrists and hands, to include carpal tunnel syndrome, tenosynovitis, degenerative joint disease and/or undifferentiated tissue disease.

3. Entitlement to service connection for residuals of a cyst surgically removed from the right wrist.

4. Entitlement to service connection for a back disability.

5. Entitlement to service connection for a claimed disability manifested by migraine headaches.

6. Entitlement to service connection for a disability of the bilateral ankles.

7. Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The appellant served a period of active duty for training (ACDUTRA) in the Mississippi Air National Guard between August 1985 and December 1985.  Her claims file includes records of many subsequent periods of ACDUTRA and inactive duty for training (INACDUTRA) between 1985 and 2003.  She was placed on the retired reserve list in July 2004.  

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In July 2012, the RO denied a request to reopen a previously denied claim for service-connected disability compensation for an acquired psychiatric disorder.  In the same decision, the RO denied claims for service connection for carpal tunnel syndrome; for a disability manifesting in wrist pain separate from carpal tunnel syndrome; for a disability manifested by migraine headaches; for a cyst on the right wrist; and for a claimed back disability.  The RO denied a separate claim for service connection for the purpose of establishing eligibility for medical treatment.  Except for the last claim, in his July 2012 notice of disagreement, the appellant appealed the denial of all of these benefits.  In April 2014, the appellant asserted new claims for service connection for disabilities of the feet and ankles, which were denied in a rating decision issued by the RO in September 2014.  The appellant appealed both rulings to the Board.

The appellant initiated appeals of several other claims denied by the RO, including the denial of requests to reopen previously denied claims for fibromyalgia with chronic pain syndrome and Raynaud's Syndrome.  But with respect to these issues, it does not appear that the appellant perfected his appeal by filing a timely substantive appeal (VA Form 9).  Thus, those issues will not be considered in this appeal.

Both the RO and the appellant have described her claimed disabilities of the wrists and hands as three separate conditions: (1) carpal tunnel syndrome; (2) a disability of the wrists other than carpal tunnel syndrome; and (3) a ganglion cyst of the right wrist.  Regardless of how a pro se claimant may describe his or her clinical diagnosis, VA must generally adopt a broad interpretation of the claimed disability when such an interpretation is in the claimant's best interests.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Because there is conflicting medical evidence as to whether the appellant actually has carpal tunnel syndrome, and also because other potential disabilities of the wrist are mentioned in the records, the Board finds that it is in this appellant's best interests for her carpal tunnel and other bilateral wrist claims to be treated as a single issue.  Because the Veteran has only indicated that a cyst appeared on the right wrist, that claim will be treated as a separate issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

	(CONTINUED ON NEXT PAGE)



REMAND

Issues Affecting the Appellant's Claims Generally

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the claimant has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The VCAA notice letters mailed to the appellant in May 2011 and June 2012 notified her of all of the required elements, except for (1) veteran status.  In many cases, an omission of this kind is unimportant, because the appellant's status as a veteran has been established.  The appellant's service in the Air National Guard appears to have consisted entirely of periods of ACDUTRA and INACDUTRA. And according to 38 U.S.C.A. §§ 101(1), 101(23) and 101(24), the appellant is not "veteran" for the purposes of the compensation statutes, unless she experienced a disabling disease or injury during a period of ACDUTRA or a disabling injury during a period of INACDUTRA. After reviewing the claims file, it appears that the Veteran has never been given notice regarding the limitations applicable to service connection for her extensive service in the Air National Guard.  

In an unpublished decision, the United States Court of Appeals for Veterans Claims addressed the case of a similar appellant, whose claim was based on a period of ACDUTRA and who received similarly generic notice letters, which had omitted the veteran status element.  See Dowless v. Shinseki, No. 07-1788, 2009 U.S. App. Vet. Claims LEXIS 1252 (July 17, 2009 ).  In Dowless, the Court that it was unnecessary to remand for further development because, "[t]he record reveals, and the Board found, that VA notified the appellant of the regulations that 'define the terminology relating to veteran status, including active military service, active duty, ACDUTRA, and INACDUTRA.'"  Id. at *10 (quoting Board decision below).  In this case the relevant statements of the case, issued in December 2013 and November 2015, provided copies of many VA regulations, but they did not include the regulations defining active military service, active duty, ACDUTRA, or INACDUTRA.  Under these circumstances, the Board must remand the case for supplemental notice to be mailed to the Veteran.

On remand, the AOJ should also make further efforts to verify the exact dates and duration of the appellant's several periods of ACDUTRA and INACDUTRA. The AOJ requested copies of the appellant's complete service personnel records from the National Personnel Records Center (NPRC) using the Personnel Information Exchange System (PIES).  The NPRC's response, dated September 2016, indicates that, "There are no military personnel or medical records at Code 13 for this person.  Suggest you use DPRIS web to obtain personnel information from official military personnel folders in the custody of the Department of Defense."

Following this suggestion, the AOJ obtained many personnel records using the Defense Personnel Records Information Retrieval System (DPRIS).  The records include what appears to be a fairly comprehensive log of the appellant's duty status from July 1986 to June 1989 and from July 1994 to July 2004, in the form of documents labelled Air National Guard U.S. Air Force Point Credit Summaries.  According to these documents, the appellant served a four-day annual tour in July of 1986 and a three annual tours amounting to five days of duty in 1987.  She served several short annual tours in 1987 and 1989.  Subsequent point credit summaries reflect two-week annual tours of duty every year from 1995 and 1998.  The appellant also served for an 11 day period, designated "active duty other" in April 1999 and a five-day annual tour in July 1999.  She participated in a two-week annual tour in June 2000 and two separate one-week annual tours in 2002.   The records also indicate a five-day annual tour of duty in late March 2003 and one two-day annual tour in January 2003.  In addition to these periods, the summaries identify many dozens of separate periods between 1986 and 1989 and between 1994 and 2003, designated "paid inactive duty", most of which lasted between part of one day and two days.  

However, the personnel records obtained through DPRIS do not indicate the specific dates of the appellant's periods of ACDUTRA between June 1989 and July 1994.  The scope of her reserve obligation extended from 1985 to 2004 and the Point Credit Summaries indicate that the Veteran earned "points" towards retirement benefits based on other periods of service in the early 1990s.  Moreover, service treatment records exist for the years 1992 and 1993, suggesting that there probably were periods of ACDUTRA or INACDUTRA between June 1989 and July 1994.  There is a Form DD-214 reflecting active duty service for two days in August 1991, but this period does not correspond to the dates of the available service treatment records between December 1985 and 1994.

VA has a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including service medical records.  See 38 C.F.R. § 3.159(c)(2) (2017).  "VA will end its efforts to obtain records from a Federal Department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile." Id.  Because it appears that the appellant's service personnel records may be incomplete, the Board will remand this case for further action, including new requests using the PIES system, requests to the Defense Finance and Accounting Service (DFAS), electronic mail follow-up to the VA Liaison Office at the  National Personnel Records Center (NPRC), follow-up by a military records specialist, contact with the Veteran's duty station at the time of her separation from service, and any other procedures required by VA Adjudication Procedures Manual, M21-1, Part III, Subpart iii, Chapter 2, Section I (updated November 2017).  

Post-Service Treatment Records

In her hearing testimony, the appellant said that she was injured in an automobile accident in 1997 or 1998 and that she received treatment from University Hospital in Jackson, Mississippi.  The appellant believes that the accident occurred during a "drill weekend", raising the issue of whether she may be eligible for compensation for injuries incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA. 38 C.F.R. § 3.6(e) (2017).  The appellant's electronic claims file includes psychiatric treatment records from the Psychiatric Clinic at University Hospital, but the AOJ does not appear to have obtained any records from University Hospital documenting treatment for physical injuries.  On remand, the AOJ should attempt to obtain copies of any potentially relevant outstanding treatment records from University Hospital after obtaining an appropriate authorization from the appellant.

In June 2011, the appellant authorized VA to obtain records from Dr. L.S., whom she described as having provided treatment for her migraine headaches and psychiatric symptoms.  According to the release of information signed by the appellant, Dr. L.S. provided this treatment between 2001 and 2009.  Although the AOJ obtained some records from Dr. L.S., the most recent records are from 2004 and it is unclear whether the AOJ made a new records request to Dr. L.S. after receiving the June 2011 authorization.  Also in June 2011, the appellant authorized VA to obtain records from Dr. G., a physician associated with Mississippi Methodist Rehabilitation, whom the appellant identified as having performed her carpal tunnel release surgery in 1999 or 2000.  Dr. G's records do not appear to be in the claims file and it is unclear what efforts were made to obtain them.  In March 2014, the appellant provided a list of three medical providers to the AOJ.  One of these was the VA Medical Center in Jackson, Mississippi, and the AOJ has obtained extensive records from that facility.  But the appellant also identified a neurosurgeon in private practice and a Physical Therapy Facility.  While it is not clear whether the appellant received treatment for any claimed disability at either facility, the AOJ should attempt to obtain authorization from her to obtain these records.  

Bilateral Foot Disability

To help decide whether she is eligible for compensation for a current bilateral foot disability, the AOJ arranged for the appellant to be examined by a VA nurse practitioner in August 2014.  The examiner diagnosed bilateral flat feet and bilateral hallux valgus.  In the examiner's opinion, neither condition was related to any disease, injury or event in service.  To support his opinion, the examiner gave the following brief rationale: "Review of C-file finds 'Normal' lower extremities finding on Report of Medical exam.  NO other documentation found military or private.  No 'flat foot - pes planus' military - civilian physical examination."  

When VA undertakes to provide a medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

"An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295 301 (2008)).  A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The appellant's service treatment records include an August 1997 report of medical examination noting asymptomatic pes planus.  The August 2014 medical opinion was based on the inaccurate premise that there was no record of pes planus in service.  Although pes planus noted on the examination was asymptomatic and it remains unclear whether the condition was related to any disease or injured incurred during ACDUTRA or INACDUTRA, the existence of the record undermines the adequacy of the August 2014 examiner's unfavorable opinion and, for that reason, the AOJ should attempt to obtain an adequate opinion on remand.

Bilateral Ankle Disability

The same nurse practitioner who performed the August 2014 VA feet examination also examined the appellant's ankles.  He diagnosed peroneus longus tendonitis and degenerative joint disease of the ankles.  In the medical history section of his report, the examiner described statements from the appellant suggesting that her ankle condition was caused by a foot condition in service and further suggesting that marching and running in service caused injury to the appellant's ankles.  In the opinion of the examiner, it was less likely than not that bilateral ankle pain was incurred in or caused by the claimed in-service disease, injury or event.  The examiner gave the following explanation for his opinion: "Review of C-file finds [appellant] being seen by USAF medical staff on 20 Nov 1985 for c/o cramps in bilateral calf, knee and ankle when running; no Diagnosis given.  C-file also finds documentation of [appellant] being seen on 13 March 03 by tri-care provider for c/o bilateral ankle/all joint pain with diagnosis of 'generalized joint pain'.  The diagnosed 'Peroneus longus tendonitis' is more likely than not due to over use and LESS likely than not due to flat foot since physical examination failed to show MARKED pronation of feet." (emphasis in original).

The examiner gave a clear and understandable explanation for his opinion that the appellant's current ankle disabilities were not the secondary result of the appellant's foot disabilities - i.e., the current severity of her flat feet makes it unlikely that flat feet would have been sufficiently pronounced to have caused the claimed injury during active duty.  Unfortunately, with respect to the current ankle disabilities, the examiner did not offer an opinion on direct service connection - i.e., whether the current ankle disability was caused by an in-service disease, injury or event - instead limiting his opinion to the issue of whether current ankle disabilities were the secondary results of pes planus.  Moreover, the examiner suggested that peroneus longus tendonitis was caused by "over use" and it is unclear when, in the examiner's opinion, the relevant overuse of the ankles occurred.   Under these circumstances, an adequate opinion would address the question of whether over use during the appellant's service, including the ankle cramps noted in November 1985, caused a current disability of the ankles.  On remand, the AOJ should therefore obtain an addendum opinion concerning the ankles.  

Disability Manifested in Wrist Pain

When applying for service-connected disability benefits for her wrist pain, the appellant initially described her claimed benefit as service connection for carpal tunnel syndrome.  According to her, she was first diagnosed with carpal tunnel syndrome in 1999, when she was serving in the Air National Guard.

To help decide her claim, the AOJ arranged for a peripheral nerves examination with a VA physician in June 2012.  According to the diagnosis section of the examiner's report, the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  In the medical history section of his report, the examiner noted a history of right carpal tunnel release surgery in the remote past.  Also according to the examiner, the appellant "has constant pain in the wrists and thumbs for many years.  Sometimes all her fingers get numb.  Her thumbs swell from time to time.  She has trouble tying laces and getting small buttons to engage."  

During the examination, muscle strength test results showed reduced strength - i.e., 3/5 active movement against gravity - in both wrists and when pinching the thumb and index finger. Section 15 of the report ("Diagnostic testing") indicated a normal EMG of the right upper extremity in 2009.  The examiner added the following remarks: "Subjective complaints but no findings of carpal tunnel syndrome.  She did not have [carpal tunnel syndrome] in right hand per EMG in 2/09 (EMG is the gold standard in the diagnosis of [carpal tunnel syndrome]).  This does not prove or disprove a prior diagnosis of [carpal tunnel syndrome] as studies may or may not normalize after release surgery.  It does not appear from the [service treatment records] that she had [carpal tunnel syndrome] during her active duty periods.  She declined to complete EMG recent studies and I am unable to make a diagnosis of carpal tunnel syndrome at the present time."  In the examiner's opinion, it was unlikely that the claimed condition was related to service.  The only rationale he provided was: "see peripheral nerve DBQ"  

Probably the best way to understand the June 2012 VA examiner's opinion is that, because he did not believe that the appellant had carpal tunnel syndrome, he necessarily thought it was unlikely that a current disability claimed as carpal tunnel syndrome was related to active duty service.  Under the circumstances of this case, there are several problems with this opinion, which make it inadequate to decide the claim.

The appellant filed her claim for service connection for carpal tunnel syndrome in April 2011.  In December 2011, she filed a claim for bilateral wrist pain "separate from carpal tunnel[.]"  Even without the second claim, VA would have a duty to adopt a broad interpretation of the claimed disability.  See Clemons, 23 Vet. App. at 5.  Thus, an adequate medical opinion in this case would not end the analysis after concluding that there was no current diagnosis of carpal tunnel syndrome.  An adequate opinion would proceed to examine the likely etiology of the wrist pain, numbness, and reduced muscle strength documented in the June 2012 VA examination report.  Post-service VA treatment records indicate the presence of wrist tenosynovitis and mild inflammatory arthritis.  But, unfortunately, the June 2012 VA examiner did not indicate whether either diagnosis is related to service.  

When obtaining records to help establish the appellant's claim, the AOJ received copies of many documents from the Social Security Administration (SSA).  These records include a detailed report from Dr. J.F., a physician, which was submitted to the SSA by the appellant's lawyer in support of her claim for SSA disability benefits.  Dr. J.F.'s report, dated February 2013, is highly critical of the findings of the June 2012 VA examiner.  In his report, Dr. J.F. wrote that the June 2012 examiner failed to detect any abnormal findings regarding the hands: "Surprisingly, not even the scars from prior surgeries are identified . . . and the exam findings are inconsistent with the C spine MRI results."  Dr. J.F.'s report also potentially undermines the June 2012 VA examiner's reliance on the normal EMG study: "The comment made by one neurologist, that carpal tunnel syndrome is excluded by the negative EMG and NCV studies is incorrect.  An abnormal study provides highly reliable confirmation of the diagnosis, when the study is abnormal.  A normal study provides only partial exclusion.  As a result, the term 'gold standard' is entirely inappropriate and reflects a misunderstanding of basic scientific and medical criteria."  

Because Dr. J.F.'s report was prepared for a separate SSA proceeding, it should not be surprising that it includes no opinion on whether any of the appellant's disabilities were the results of an injury or disease during ACDUTRA or an injury during INACDUTRA. For this reason, the findings of the February 2013 report are not sufficient to establish the appellant's eligibility for VA benefits.  But, to avoid the inefficiency associated with further inadequate medical opinions, it would be useful for the relevant post-remand VA opinion or opinions to consider Dr. J.F.'s findings.  

Intertwined Claims

According to Dr. J.F.'s February 2013 report, several of the appellant's claimed disabilities may be linked to a diagnosis of undifferentiated connective tissue disease.   This diagnosis, the report explained, is indicated by several factors, including the results of a test for the presence of anti-smooth-muscle antibodies, synovitis of the wrists and migraine headaches.  Considering the possible causes of undifferentiated connective tissue disease, Dr. J.F. wrote that, "hepatitis C often triggers an autoimmune illness, manifest by the anti-smooth muscle antibody as developed in this individual . . . . The first manifestation of this illness almost certainly was the combination of carpal tunnel syndrome and hand/wrist synovitis in prior decades.  As noted by the treating orthopedist, this process continued, causing the recurrent ganglions [cysts] at the wrist.  As finally recognized by the current treating physicians, it is also the cause of the longstanding diffuse musculoskeletal pain and atypical Raynaud's phenomena."  

These findings suggest that the appellant's disability manifested by wrist pain is potentially related to the appellant's claims, previously considered separate, for service connection for migraine headaches and right wrist cyst.  On remand, the AOJ should consider the potential need for further development to help decide whether or not the appellant is eligible for service connection for these conditions on a secondary basis under 38 C.F.R. § 3.310 (2017).  
    
Accordingly, the case is REMANDED for the following action:

1. Mail the appellant a supplemental VCAA notice letter with information about the regulations limiting the definition of veteran status for claims based on periods of ACDUTRA or INACDUTRA.  

2. The AOJ should attempt to verify the date and duration of the appellant's service between June 1989 and July 1994, including identifying the dates and length of any periods of ACDUTRA and INACDUTRA.  These efforts should include new appropriate requests using the PIES system, appropriate information requests to the Defense Finance and Accounting Service (DFAS), electronic mail follow-up to the VA Liaison Office at the  National Personnel Records Center (NPRC), follow-up by a military records specialist, contact with the Veteran's duty station at the time of her separation from service, and any other procedures required by VA Adjudication Procedures Manual, M21-1, Part III, Subpart iii, Chapter 2, Section I (updated November 2017).  As a starting point, the AOJ is advised to examine personnel records in the VBMS file with the document type "DPRIS Response" and labelled "ANG/USAFR Point Credit Summary", which indicate periods of service and duty status for the appellant before June 1989 and after July 1994.  It would be useful to obtain similar information for the period between December 1985 and July 1994.  

If the AOJ's efforts to identify the dates, nature, and character of the appellant's Air National Guard Service between July 1989 and July 1994 are unsuccessful, the AOJ should draft a memorandum specifically describing its efforts to obtain any missing personnel records and explaining why further efforts to do so would be futile.

Whether or not the AOJ obtains previously unavailable personnel records as a result of the development ordered in these instructions, the AOJ should compile, for the assistance of subsequent VA examiners, a comprehensive list of the dates and durations of all identifiable periods of active duty, ACDUTRA, and INACDUTRA.

3. The AOJ should make further efforts to obtain outstanding potentially relevant medical treatment records.  

These efforts must include a new records request to University Hospital in Jackson, Mississippi for any records of treatment concerning the Veteran.  The request should be made to any relevant subdivision of University Hospital and should not be limited to the Psychiatric Clinic, for which records have already been obtained.  The AOJ should specifically request records from University Hospital concerning treatment for an automobile accident in 1997 or 1998. 

After obtaining appropriate authorization from the appellant, the AOJ should attempt to obtain these records and also any potentially outstanding records from Dr. L.S. after 2004.  The AOJ is advised that, in June 2011, the appellant indicated that she received treatment from Dr. L.S. for psychiatric symptoms and migraine headaches between 2001 and 2009 and that the currently available records include a 2006 letter from Dr. L.S. and treatment records created during or prior to 2004, but there do not appear to be any treatment records from Dr. L.S. between 2004 and 2009.  

The AOJ's efforts to obtain medical records should also include a new request to Dr. G., a physician associated with Mississippi Methodist Rehabilitation, whom the appellant identified as having performed her carpal tunnel release surgery in 1999 or 2000, and records from the neurosurgeon and physical therapy facility identified on a list of medical providers received from the appellant in March 2014.

The AOJ should document in writing all efforts to obtain the records identified in this part of the remand and any other records identified by the appellant.  Any responses to the AOJ's requests for records should be associated with the appellant's electronic claims file. 

4. After all records and/or responses to the development requested above have been associated with the claims file, the AOJ should send the claims file to the VA nurse practitioner who examined the appellant's feet and ankles in August 2014.  The AOJ should be provided with the comprehensive list of the appellant's periods of ACDUTRA or INACDUTRA prepared during the development described above.  If the August 2014 examiner is unavailable for any reason, the AOJ should obtain the requested opinions from another qualified person.  

The entire claims file, including a copy of this REMAND, should be available to the examiner.  The examiner should:

a)  Indicate whether it is at least as likely as not (i.e. probability of 50 percent or greater) that a current bilateral foot disabilities, including pes planus and hallux valgus, is related to any disease, injury or event incurred during the appellant's ACDUTRA or any injury incurred during INACDUTRA.  The examiner is advised that the November 1985 treatment records documenting cramps of the ankles and other joints reflect treatment during a period of ACDUTRA. The examiner should provide a complete rationale for his or her opinion.  In explaining the reasons for his or her opinion, the examiner should discuss the significance of the service treatment records including an August 1997 medical examination report noting asymptomatic pes planus of the lower extremities. 

b)  Indicate whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any of the appellant's current ankle disabilities, including peroneus longus tendonitis and degenerative joint disease, was incurred or aggravated by any disease, injury or event incurred during ACDUTRA or any injury incurred during INACDUTRA.  The examiner is advised that the November 1985 treatment records documenting cramps of the ankles and other joints occurred during a period of ACDUTRA. 

c)  The examiner should provide a complete rationale for his or her opinions.  In his or her opinions, the examiner should discuss the August 2014 medical opinion indicating that, in the examiner's opinion, peroneus longus tendonitis most likely occurred from "over use" and indicate whether it is at least as likely as not (i.e. probability of 50 percent or greater) that overuse due to running or marching in service caused or aggravated this condition.  The examiner should provide a complete rationale for his or her opinion.

5. Schedule the appellant for a new examination or series of examinations to determine the nature and etiology of any current disability manifested by in pain in the bilateral wrists and hands, to include carpal tunnel syndrome, tenosynovitis, degenerative joint disease and/or undifferentiated tissue disease.  The examiner or examiners should review the entire claims file, including a copy of this REMAND.  The examiner(s) should also review the comprehensive list of the appellant's periods of ACDUTRA or INACDUTRA previously prepared by the AOJ pursuant to these instructions.  All indicated testing should be accomplished and all symptomatology associated with any disability manifesting in pain in the bilateral wrists and hands should be identified.

After the records review and appropriate examination or examinations are complete, the AOJ should obtain written opinions on the question of whether it is at least as likely as not (i.e. 50 percent probability or more) that any current disability manifested by pain in the bilateral wrists and hands was incurred or aggravated by any disease, injury or event during ACDUTRA or any injury incurred during INACDUTRA. 

The examiner's report should specifically address the February 2013 report provided to the Social Security Administration by Dr. J.F., which attributes the appellant's wrist pain, carpal tunnel syndrome, and migraine headaches to undifferentiated connective tissue disease.  The examiner should thoroughly explain the medical reasons for his or her opinion.  

6. The AOJ should thoroughly review the information obtained as a result of the development ordered by these instructions and consider whether any further development, including possible examinations or opinions on the probable etiology of the appellant's other claimed disabilities, is needed based on the full record.  

If, as a result of the information obtained in response to the development ordered in part 2, the AOJ determines that the appellant was engaged in ACDUTRA or INACDUTRA on October 4, 1993, when he was diagnosed with cervicalgia, the AOJ should consider the potential need to obtain an etiology opinion on the probable relationship, if any, between this diagnosis and any current disability of the back.  

If the information provided by the examination ordered in part 5 of this remand indicates that an undifferentiated connective tissue disease was caused or aggravated by any disease or injury during ACDUTRA or by any injury during INACDUTRA, the AOJ should consider the need for further development of the appellant's claims for service connection for a disability manifested by migraine headaches and current residuals of a cyst of the right wrist on a secondary basis pursuant to 38 C.F.R. § 3.310.  

If additional records from University Hospital, or any other information, indicate that the automobile accident described by the appellant in 1997 or 1998 occurred during a "drill weekend", the AOJ should consider whether the appellant may be eligible for compensation for injuries incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA. 38 C.F.R. § 3.6(e) (2017).  The AOJ is advised that, according to the appellant's hearing testimony, this accident contributed to her current back disability.

7. The AOJ must ensure that all of the examination reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

8. After ensuring any other necessary development has been completed, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







